FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (FreeTranslation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição Individual and Consolidated Interim Financial Information for the Quarter Ended June 30, 2016 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Shareholders, Directors and Officers of Companhia Brasileira de Distribuição São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (the “Company”), included in the Interim Financial Information Form (ITR), for the quarter ended June 30, 2016, which comprises the balance sheet as of June 30, 2016 and the related statements of profit or loss and of comprehensive income for the three- and six-month periods then ended, and the statements of changes in equity and of cash flows for the six-month period then ended, including the explanatory notes. Management is responsible for the preparation of the individual and consolidated interim financial information in accordance with technical pronouncement CPC21(R1) and international standard IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of Interim Financial Information (ITR). Our responsibility is to express an opinion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with the standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the ITR referred to above is not prepared, in all material respects, in accordance with CPC21(R1) and IAS34 applicable to the preparation of Interim Financial Information (ITR) and presented in accordance with the standards issued by the CVM. © 2016 Deloitte Touche Tohmatsu. All rights reserved. Deloitte Touche Tohmatsu Emphasis of matter We draw attention to note1.2 to the interim financial information, which describes that, as a result of the adjustments identified after the completion of the investigation on indirect subsidiary Cnova Comércio Eletrônico S.A., the respective individual and consolidated financial information related to the statements of profit or loss and of comprehensive income for the three- and six-month periods ended June 30, 2015, and the statements of changes in equity and of cash flows for the six-month period then ended, presented for purposes of comparison, were adjusted and are being restated as provided for by CPC23 - Accounting Policies, Changes in Accounting Estimates and Errors and CPC26(R1) - Presentation of Financial Statements. Our conclusion is not qualified in respect of this matter. Other matters Statements of value added We have also reviewed the individual and consolidated interim statements of value added (“DVA”) for the six-month period ended June 30, 2016, prepared under Management’s responsibility, the presentation of which is required by the standards issued by the CVM applicable to the preparation of Interim Financial Information (ITR), and is considered as supplemental information under International Financial Reporting Standards - IFRSs, which do not require the presentation of a DVA. The corresponding individual and consolidated information for the six-month period ended June 30, 2015 was amended and is being restated to reflect the adjustments described in note 1.2 to the interim financial information. These statements were subject to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they are not prepared, in all material respects, consistently with the interim financial statements taken as a whole. The accompanying interim financial information has been translated into English for the convenience of readers outside Brazil. São Paulo, July 27, 2016 DELOITTE TOUCHE TOHMATSU EduardoFrancoTenório Auditores Independentes Engagement Partner 2016-0842 © 2016 Deloitte Touche Tohmatsu. All rights reserved. (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Company Information Capital Composition 2 Individual Interim Financial Information Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Profit or Loss 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2016 to 6/30/2016 8 1/1/2015 to 6/30/2015 9 Statement of Value Added 10 Consolidated Interim Financial Information Balance Sheet – Assets 11 Balance Sheet – Liabilities 12 Statement of Profit or Loss 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 1/1/2016 to 6/30/2016 16 1/1/2015 to 6/30/2015 17 Statement of Value Added 18 Comments on the Company`s Performance 19 Notes to the Interim Financial Information 43 Other information deemed as relevant by the Company 99 1 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Number of Shares (thousand) Current Quarter 6/30/2016 Share Capital Common 99,680 Preferred 166,044 Total 265,724 Treasury Shares Common - Preferred 233 Total 233 2 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 21,070,000 21,399,000 1.01 Current Assets 5,698,000 6,176,000 1.01.01 Cash and Cash Equivalents 1,047,000 2,247,000 1.01.03 Accounts Receivable 897,000 520,000 1.01.03.01 Trade Receivables 768,000 387,000 1.01.03.02 Other Receivables 129,000 133,000 1.01.04 Inventories 3,047,000 2,828,000 1.01.06 Recoverable Taxes 491,000 357,000 1.01.07 Prepaid Expenses 161,000 74,000 1.01.08 Other Current Assets 55,000 150,000 1.02 Noncurrent Assets 15,372,000 15,223,000 1.02.01 Long-term Assets 1,555,000 2,205,000 1.02.01.03 Accounts Receivable 72,000 67,000 1.02.01.03.02 Other Receivables 72,000 67,000 1.02.01.06 Deferred Taxes 119,000 50,000 1.02.01.07 Prepaid Expenses 16,000 19,000 1.02.01.08 Receivables from Related Parties 321,000 1,076,000 1.02.01.09 Other Noncurrent Assets 1,027,000 993,000 1.02.01.09.04 Recoverable Taxes 519,000 534,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 508,000 459,000 1.02.02 Investments 5,275,000 5,173,000 1.02.02.01 Investments in Associates and Subsidiaries 5,250,000 5,149,000 1.02.02.01.02 Investments in Subsidiaries 5,250,000 5,149,000 1.02.02.02 Investment properties 25,000 24,000 1.02.03 Property and Equipment, Net 7,155,000 6,525,000 1.02.04 Intangible Assets 1,387,000 1,320,000 3 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 21,070,000 21,399,000 2.01 Current Liabilities 6,880,000 6,375,000 2.01.01 Payroll and Related Taxes 419,000 390,000 2.01.02 Trade Payables 3,000,000 4,103,000 2.01.03 Taxes and Contributions Payable 139,000 135,000 2.01.04 Borrowings and Financing 2,496,000 828,000 2.01.05 Other Liabilities 823,000 915,000 2.01.05.01 Payables to Related Parties 481,000 268,000 2.01.05.02 Other 342,000 647,000 2.01.05.02.04 Utilities 10,000 3,000 2.01.05.02.05 Rent Payable 69,000 83,000 2.01.05.02.06 Advertisement Payable 50,000 45,000 2.01.05.02.07 Pass-through to Third Parties 4,000 43,000 2.01.05.02.08 Financing Related to Acquisition of Assets 54,000 100,000 2.01.05.02.09 Deferred Revenue 27,000 28,000 2.01.05.02.11 Other Payables 100,000 318,000 2.01.05.02.12 Loalty Programs 28,000 27,000 2.01.06 Provisions 3,000 4,000 2.02 Noncurrent Liabilities 4,080,000 4,670,000 2.02.01 Borrowings and Financing 2,412,000 3,277,000 2.02.02 Other Liabilities 981,000 871,000 2.02.02.02 Other 981,000 871,000 2.02.02.02.03 Taxes Payable in Installments 555,000 572,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 4,000 2.02.02.02.07 Other Accounts Payable 26,000 19,000 2.02.02.02.08 Provision for Negative Equity 397,000 276,000 2.02.04 Provisions 657,000 490,000 2.02.06 Deferred Revenue 29,000 32,000 2.03 Shareholders’ Equity 10,110,000 10,354,000 2.03.01 Share Capital 6,807,000 6,806,000 2.03.02 Capital Reserves 313,000 302,000 2.03.02.04 Options Granted 306,000 295,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,331,000 3,333,000 2.03.04.01 Legal Reserve 426,000 426,000 2.03.04.05 Earnings Retention Reserve 275,000 400,000 2.03.04.10 Expansion Reserve 2,743,000 2,624,000 2.03.04.12 Transactions with non-controlling interests 37,000 33,000 2.03.04.14 Settlement of Equity Instrument (150,000) (150,000) 2.03.05 Retained Earnings/ Accumulated Losses (326,000) - 2.03.08 Other Comprehensive Income (15,000) (87,000) 4 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Profit or Loss R$ (in thousands) Code Description Year To Date Current Period 1/04/2016 to 6/30/2016 Year To Date Current Period 1/01/2016 to 6/30/2016 Year To Date Previous Period 1/04/2015 to 6/30/2015 Year To Date Previous Period 1/01/2015 to 6/30/2015 3.01 Net Sales of Goods and/or Services 6,048,000 11,800,000 5,471,000 10,985,000 3.02 Cost of Goods Sold and/or Services Sold (4,275,000) (8,564,000) (3,955,000) (8,027,000) 3.03 Gross Profit 1,773,000 3,236,000 1,516,000 2,958,000 3.04 Operating Income/Expenses (1,886,000) (3,261,000) (1,253,000) (2,319,000) 3.04.01 Selling Expenses (1,257,000) (2,351,000) (1,000,000) (1,943,000) 3.04.02 General and Administrative Expenses (159,000) (293,000) (105,000) (234,000) 3.04.05 Other Operating Expenses (350,000) (527,000) (187,000) (330,000) 3.04.05.01 Depreciation/Amortization (137,000) (262,000) (119,000) (236,000) 3.04.05.02 Gain (Loss) on Disposal of Fixed Assets (213,000) (265,000) (68,000) (94,000) 3.04.06 Share of Profit of Subsidiaries and Associates (120,000) (90,000) 39,000 188,000 3.05 Profit before Financial Income (Expenses) and Taxes (113,000) (25,000) 263,000 639,000 3.06 Financial Income (Expenses) (209,000) (377,000) (184,000) (352,000) 3.07 Profit (loss) Before Income Tax and Social Contribution (322,000) (402,000) 79,000 287,000 3.08 Income Tax and Social Contribution 47,000 76,000 (13,000) (29,000) 3.08.01 Current 1,000 7,000 (1,000) (1,000) 3.08.02 Deferred 46,000 69,000 (12,000) (28,000) 3.09 Net Income (loss) from Continued Operations (275,000) (326,000) 66,000 258,000 3.11 Net Income (loss) for the Period (275,000) (326,000) 66,000 258,000 3.99 - 3.99.01 Basic Earnings per Share - 3.99.01.01 Common (1.03758) (1.22968) 0.23313 0.91444 3.99.01.02 Preferred (1.03758) (1.22968) 0.25644 1.00589 3.99.02 Diluted Earnings per Share - 3.99.02.01 Common (1.03758) (1.22968) 0.23313 0.91444 3.99.02.02 Preferred (1.03758) (1.22968) 0.25576 1.00379 5 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Year To Date Current Period 1/01/2016 to 6/30/2016 Year To Date Previous Period 1/01/2015 to 6/30/2016 Year To Date Previous Period 4/01/2015 to 6/30/2015 Year To Date Previous Period 1/01/2015 to 6/30/2015 4.01 Net income (loss) for the Period (275,000) (326,000) 66,000 258,000 4.02 Other Comprehensive Income 56,000 72,000 (5,000) (11,000) 4.02.01 Accumulative Translation Adjustment for the Period 56,000 72,000 (5,000) (11,000) 4.03 Total Comprehensive Income for the Period (219,000) (254,000) 61,000 247,000 6 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 1/01/2016 to 6/30/2016 Year To Date Previous Period 1/01/2015 to 6/30/2015 6.01 Net Cash Provided by Operating Activities (1,502,000) 218,000 6.01.01 Cash Provided by the Operations 623,000 757,000 6.01.01.01 Net Income for the Period (326,000) 258,000 6.01.01.02 Deferred Income and Social Contribution Taxes (note 20) (69,000) 28,000 6.01.01.03 Gain (Losses) on Disposal of Fixed Assets and Intangibles 37,000 14,000 6.01.01.04 Depreciation/Amortization 283,000 260,000 6.01.01.05 Interest and Inflation Adjustments 332,000 359,000 6.01.01.06 Adjustment to Present Value - 2,000 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) 90,000 (188,000) 6.01.01.08 Provision for Risks (note 22) 150,000 (5,000) 6.01.01.10 Share-based Payment 11,000 9,000 6.01.01.11 Allowance for Doubtful Accounts (note 08) (1,000) - 6.01.01.13 Provision for Obsolescence/Breakage (note 10) 17,000 (2,000) 6.01.01.14 Other Operating Expenses 104,000 42,000 6.01.01.15 Deferred Revenue (note 24) (5,000) (20,000) 6.01.02 Changes in Assets and Liabilities (2,125,000) (539,000) 6.01.02.01 Accounts Receivable (228,000) 130,000 6.01.02.02 Recoverable Taxes 273,000 (122,000) 6.01.02.03 Inventories (67,000) 194,000 6.01.02.04 Other Assets 132,000 5,000 6.01.02.06 Trade Payables (1,560,000) (866,000) 6.01.02.07 Payroll and Related Taxes (6,000) (29,000) 6.01.02.08 Related Parties (278,000) (159,000) 6.01.02.09 Restricted Deposits for Legal Proceeding (38,000) (33,000) 6.01.02.10 Taxes and Social Contributions Payable (62,000) (107,000) 6.01.02.11 Legal claims (19,000) (12,000) 6.01.02.12 Received Dividends 10,000 416,000 6.01.02.13 Other Payables (282,000) 23,000 6.01.02.14 Deferred Revenue - 21,000 6.02 Net Cash Provided by (Used in) Investing Activities (126,000) (405,000) 6.02.02 Acquisition of Property and Equipment (note 14) (237,000) (344,000) 6.02.03 Increase in Intangible Assets (note 15) (46,000) (71,000) 6.02.04 Sales of Property and Equipment (note 14) 2,000 10,000 6.02.07 Net cash from sale os subsidiary 155,000 - 6.03 Net Cash Provided by (Used in) Financing Activities 428,000 (1,714,000) 6.03.01 Capital Increase 1,000 13,000 6.03.02 Borrowings 899,000 215,000 6.03.03 Payments (note 17) (469,000) (1,706,000) 6.03.05 Payment of Dividends (3,000) (232,000) 6.03.06 Transactions with Non-controlling Interest - (4,000) 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (1,200,000) (1,901,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 2,247,000 2,923,000 6.05.02 Cash and Cash Equivalents at the End of the Period 1,047,000 1,022,000 7 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2016 to 6/30/2016 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive income Shareholders' Equity 5.01 Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 5.03 Adjusted Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 5.04 Capital Transactions with Shareholders 1,000 11,000 (3,000) - - 9,000 5.04.01 Capital Increases 1,000 - 1,000 5.04.03 Options Granted - 7,000 - - - 7,000 5.04.08 Mandatory Minimun Dividens (note 25.9) - - (3,000) - - (3,000) 5.04.09 Options Granted recognized in subsidiaries - 4,000 - - - 4,000 5.05 Total Comprehensive Income - - - (326,000) 72,000 (254,000) 5.05.01 Net Income (loss) for the Period - - - (326,000) - (326,000) 5.05.02 Other Comprehensive Income - 72,000 72,000 5.05.02.04 Cumulative Translation Adjustment - 72,000 72,000 5.06 Internal Changes of Shareholders’ Equity - - 1,000 - - 1,000 5.06.05 Transactions with Non-controlling Interests - - 1,000 - - - 5.07 Closing Balance 6,807,000 313,000 3,331,000 (326,000) (15,000) 10,110,000 8 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 6/30/2015 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive Income Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 5.04 Capital Transactions with Shareholders 13,000 9,000 - (38,000) - (16,000) 5.04.01 Capital Increases 13,000 - 13,000 5.04.03 Options Granted - 6,000 - - - 6,000 5.04.06 Dividends - - - (38,000) - (38,000) 5.04.08 Options Granted recognized in subsidiaries - 3,000 - - - 3,000 5.05 Total Comprehensive Income - - - 258,000 (12,000) 246,000 5.05.01 Net Income for the Period - - - 258,000 - 258,000 5.05.02 Other Comprehensive Income - (12,000) (12,000) 5.05.02.04 Cumulative Translation Adjustment - (11,000) (11,000) 5.05.02.06 Defined benefit plan - (1,000) (1,000) 5.06 Internal Changes of Shareholders’ Equity - - (4,000) - - (4,000) 5.06.05 Transactions with Non-controlling Interests - - (4,000) - - (4,000) 5.07 Closing Balance 6,805,000 291,000 3,398,000 220,000 (11,000) 10,703,000 9 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 1/01/2016 to 6/30/2016 Year To Date Previous Period 1/01/2015 to 6/30/2015 7.01 Revenues 12,802,000 11,900,000 7.01.01 Sales of Goods, Products and Services 12,810,000 11,898,000 7.01.02 Other Revenues 5,000 2,000 7.01.04 Allowance for/Reversal of Doubtful Accounts (13,000) - 7.02 Products Acquired from Third Parties (10,090,000) (9,225,000) 7.02.01 Costs of Products, Goods and Services Sold (8,549,000) (8,155,000) 7.02.02 Materials, Energy, Outsourced Services and Other (1,541,000) (1,070,000) 7.03 Gross Value Added 2,712,000 2,675,000 7.04 Retention (283,000) (260,000) 7.04.01 Depreciation and Amortization (283,000) (260,000) 7.05 Net Value Added Produced 2,429,000 2,415,000 7.06 Value Added Received in Transfer (13,000) 320,000 7.06.01 Share of Profit of Subsidiaries and Associates (90,000) 188,000 7.06.02 Financial Revenue 77,000 132,000 7.07 Total Value Added to Distribute 2,416,000 2,735,000 7.08 Distribution of Value Added 2,416,000 2,735,000 7.08.01 Personnel 1,383,000 1,279,000 7.08.01.01 Direct Compensation 905,000 868,000 7.08.01.02 Benefits 290,000 279,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 85,000 73,000 7.08.01.04 Other 103,000 59,000 7.08.02 Taxes, Fees and Contributions 605,000 456,000 7.08.02.01 Federal 351,000 290,000 7.08.02.02 State 181,000 108,000 7.08.02.03 Municipal 73,000 58,000 7.08.03 Value Distributed to Providers of Capital 754,000 742,000 7.08.03.01 Interest 451,000 484,000 7.08.03.02 Rentals 303,000 258,000 7.08.04 Value Distributed to Shareholders (326,000) 258,000 7.08.04.02 Dividends 1,000 38,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period (327,000) 220,000 10 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information /Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 42,034,000 47,241,000 1.01 Current Assets 19,448,000 24,960,000 1.01.01 Cash and Cash Equivalents 3,716,000 11,015,000 1.01.03 Accounts Receivable 4,655,000 3,585,000 1.01.03.01 Trade Receivables 4,310,000 3,210,000 1.01.03.02 Other Receivables 345,000 375,000 1.01.04 Inventories 8,943,000 8,965,000 1.01.06 Recoverable Taxes 1,547,000 1,080,000 1.01.07 Prepaid Expenses 379,000 157,000 1.01.08 Other Current Assets 208,000 158,000 1.02 Noncurrent Assets 22,586,000 22,281,000 1.02.01 Long-term Assets 5,114,000 4,954,000 1.02.01.03 Accounts Receivable 751,000 723,000 1.02.01.03.01 Trade Receivables 119,000 98,000 1.02.01.03.02 Other Receivables 632,000 625,000 1.02.01.06 Deferred Taxes 330,000 406,000 1.02.01.07 Prepaid Expenses 67,000 50,000 1.02.01.08 Receivables from Related Parties 342,000 309,000 1.02.01.09 Other Noncurrent Assets 3,624,000 3,466,000 1.02.01.09.04 Recoverable Taxes 2,473,000 2,467,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 1,151,000 999,000 1.02.02 Investments 468,000 407,000 1.02.02.01 Investments in Associates 443,000 382,000 1.02.02.02 Investments Property 25,000 25,000 1.02.03 Property and Equipment, Net 10,532,000 10,377,000 1.02.04 Intangible Assets 6,472,000 6,543,000 11 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 42,034,000 47,241,000 2.01 Current Liabilities 21,667,000 25,273,000 2.01.01 Payroll and Related Taxes 1,052,000 1,023,000 2.01.02 Trade Payables 10,268,000 15,508,000 2.01.03 Taxes and Contributions Payable 729,000 830,000 2.01.04 Borrowings and Financing 6,114,000 3,814,000 2.01.05 Other Liabilities 3,496,000 4,092,000 2.01.05.01 Payables to Related Parties 1,247,000 563,000 2.01.05.02 Other 2,249,000 3,529,000 2.01.05.02.01 Dividends and Interest on Capital Payable 3,000 - 2.01.05.02.04 Utilities 13,000 16,000 2.01.05.02.05 Rent Payable 119,000 151,000 2.01.05.02.06 Advertisement Payable 67,000 121,000 2.01.05.02.07 Pass-through to Third Parties 313,000 398,000 2.01.05.02.08 Financing Related to Acquisition of Assets 113,000 114,000 2.01.05.02.09 Deferred revenue 350,000 420,000 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies 82,000 76,000 2.01.05.02.12 Other Payables 731,000 1,148,000 2.01.05.02.13 Loalty Programs 28,000 30,000 2.01.05.02.14 Suppliers - structured program 430,000 1,055,000 2.01.06 Provisions 8,000 6,000 2.02 Noncurrent Liabilities 7,484,000 8,616,000 2.02.01 Borrowings and Financing 2,894,000 4,164,000 2.02.02 Other Liabilities 631,000 649,000 2.02.02.02 Other 631,000 649,000 2.02.02.02.03 Taxes Payable in Installments 555,000 572,000 2.02.02.02.04 Payables Related to Acquisition of Companies 23,000 28,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 4,000 2.02.02.02.06 Pension Plan 10,000 11,000 2.02.02.02.07 Other Payables 39,000 34,000 2.02.03 Deferred Taxes 1,058,000 1,184,000 2.02.04 Provisions 1,784,000 1,396,000 2.02.06 Deferred revenue 1,117,000 1,223,000 2.03 Consolidated Shareholders’ Equity 12,883,000 13,352,000 2.03.01 Share Capital 6,807,000 6,806,000 2.03.02 Capital Reserves 313,000 302,000 2.03.02.04 Options Granted 306,000 295,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,331,000 3,333,000 2.03.04.01 Legal Reserve 426,000 426,000 2.03.04.05 Earnings Retention Reserve 275,000 400,000 2.03.04.10 Expansion Reserve 2,743,000 2,624,000 2.03.04.12 Transactions with Non-Controlling interests 37,000 33,000 2.03.04.14 Settlement of Equity Instrument (150,000) (150,000) 2.03.05 Retained Earnings/ Accumulated Losses (326,000) - 2.03.08 Other Comprehensive Income (15,000) (87,000) 2.03.09 Non-controlling Interests 2,773,000 2,998,000 12 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Profit or Loss R$ (in thousands) Code Description Year To Date Current Period 1/01/2016 to 6/30/2016 Year To Date Previous Period 1/01/2015 to 6/30/2015 Year To Date Current Period 1/04/2016 to 6/30/2016 Year To Date Previous Period 1/01/2015 to 6/30/2015 3.01 Net Sales from Goods and/or Services 16,684,000 34,458,000 16,113,000 33,327,000 3.02 Cost of Goods Sold and/or Services Sold (12,442,000) (26,301,000) (12,248,000) (25,324,000) 3.03 Gross Profit 4,242,000 8,157,000 3,865,000 8,003,000 3.04 Operating Income/Expenses (4,244,000) (7,982,000) (3,458,000) (6,909,000) 3.04.01 Selling Expenses (3,083,000) (6,047,000) (2,770,000) (5,491,000) 3.04.02 General and Administrative Expenses (458,000) (946,000) (397,000) (858,000) 3.04.05 Other Operating Expenses (732,000) (1,050,000) (325,000) (622,000) 3.04.05.01 Depreciation/Amortization (251,000) (501,000) (240,000) (469,000) 3.04.05.02 Other Operating Expenses (481,000) (549,000) (85,000) (153,000) 3.04.06 Share of Profit of Subsidiaries and Associates 29,000 61,000 34,000 62,000 3.05 Profit before Financial Income (Expenses) and Taxes (2,000) 175,000 407,000 1,094,000 3.06 Financial Income (Expenses), Net (590,000) (907,000) (417,000) (699,000) 3.07 Profit (loss) Before Income Tax and Social Contribution (592,000) (732,000) (10,000) 395,000 3.08 Income tax and Social Contribution 10,000 (7,000) (4,000) (157,000) 3.08.01 Current (50,000) (74,000) 36,000 (60,000) 3.08.02 Deferred 60,000 67,000 (40,000) (97,000) 3.09 Net Income (loss) from Continuing Operations (582,000) (739,000) (14,000) 238,000 3.11 Consolidated Net Income (loss)for the Period (582,000) (739,000) (14,000) 238,000 3.11.01 Attributable to Owners of the Company (275,000) (326,000) 66,000 258,000 3.11.02 Attributable to Non-controlling Interests (307,000) (413,000) (80,000) (20,000) 3.99 Earnings per Share - (Reais/Share) - 3.99.01 Basic Earnings per Share - 3.99.01.01 Common (1.03758) (1.22968) 0.23313 0.91444 3.99.01.02 Preferred (1.03758) (1.22968) 0.25644 1.00589 3.99.02 Diluted Earnings per Share - 3.99.02.01 Common (1.03758) (1.22968) 0.23313 0.91444 3.99.02.02 Preferred (1.03758) (1.22968) 0.25576 1.00379 13 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Year To Date Current Period 4/01/2016 to 6/30/2016 Year To Date Previous Period 1/01/2016 to 6/30/2016 Year To Date Previous Period 4/01/2015 to 6/30/2015 Year To Date Previous Period 1/01/2015 to 6/30/2015 4.01 Net Income (loss) for the Period (582,000) (739,000) (14,000) 238,000 4.02 Other Comprehensive Income 187,000 260,000 (9,000) (25,000) 4.02.01 Defined Benefit Plan Cumulative - - (1,000) - 4.02.02 Translation adjustment 187,000 260,000 (8,000) - 4.03 Total Comprehensive Income for the Period (395,000) (479,000) (23,000) 213,000 4.03.01 Attributable to Owners of the Company (219,000) (254,000) 61,000 247,000 4.03.02 Attributable to Non-Controlling Interests (176,000) (225,000) (84,000) (34,000) 14 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 1/01/2016 to 6/30/2016 Year To Date Previous Period 1/01/2015 to 6/30/2015 6.01 Net Cash Provided by Operating Activities (7,885,000) (2,457,000) 6.01.01 Cash from Operations 820,000 1,616,000 6.01.01.01 Net Income (loss) for the Period (739,000) 238,000 6.01.01.02 Deferred Income Tax and Social Contribution (note 20) (67,000) 97,000 6.01.01.03 Gain (Losses) on Disposal of Fixed Assets and Intangibles 9,000 38,000 6.01.01.04 Depreciation/Amortization 558,000 535,000 6.01.01.05 Interest and Inflation Adjustments 647,000 549,000 6.01.01.06 Adjustment to Present Value - 8,000 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (61,000) (62,000) 6.01.01.08 Provision for Risks (note 22) 477,000 26,000 6.01.01.10 Share-based Payment 7,000 11,000 6.01.01.11 Allowance for Doubtful Accounts (note 08) 295,000 251,000 6.01.01.13 Provision for Obsolescence/breakage (note 10) (10,000) (10,000) 6.01.01.14 Other Operating Expenses - (9,000) 6.01.01.15 Deferred revenue (note 24) (202,000) (56,000) 6.01.01.18 Gain in disposal of subsidiaries (94,000) - 6.01.02 Changes in Assets and Liabilities (8,705,000) (4,073,000) 6.01.02.01 Accounts Receivable (1,501,000) 344,000 6.01.02.02 Inventories (149,000) 392,000 6.01.02.03 Recoverable Taxes (441,000) (432,000) 6.01.02.04 Other Assets (239,000) (188,000) 6.01.02.05 Related Parties 48,000 (177,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (137,000) (60,000) 6.01.02.07 Trade Payables (4,894,000) (3,236,000) 6.01.02.08 Payroll and Related Taxes 29,000 (62,000) 6.01.02.09 Taxes and Social Contributions Payable (152,000) (259,000) 6.01.02.10 Legal Claims (161,000) (141,000) 6.01.02.11 Other Payables (514,000) (260,000) 6.01.02.12 Deferred revenue 31,000 6,000 6.01.02.14 Suppliers - structured program (625,000) - 6.02 Net Cash Provided by (Used in) Investing Activities (462,000) (945,000) 6.02.02 Acquisition of Property and Equipment (note 14) (499,000) (755,000) 6.02.03 Increase in Intangible Assets (note 15) (162,000) (231,000) 6.02.04 Sales of Property and Equipment 108,000 34,000 6.02.06 Net Cash From Sale of Subsidiary 91,000 7,000 6.03 Net Cash Provided by Financing Activities 1,054,000 (936,000) 6.03.01 Capital Increase/Decrease 1,000 13,000 6.03.02 Borrowings 3,531,000 3,134,000 6.03.03 Payments (note 17) (3,139,000) (4,835,000) 6.03.05 Transactions with non-controlling interests - (4,000) 6.03.08 Borrowings with Related Parties 665,000 1,114,000 6.03.09 Payments of Dividends (4,000) (358,000) 6.04 Effects of Exchange Rate Changes on Cash and Cash Equivalents (6,000) - 6.05 Increase (Decrease) in Cash and Cash Equivalents (7,299,000) (4,338,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 11,015,000 11,149,000 6.05.02 Cash and Cash Equivalents at the End of the Period 3,716,000 6,811,000 15 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2016 to 6/30/2016 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 2,998,000 13,352,000 5.03 Adjusted Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 2,998,000 13,352,000 5.04 Capital Transactions with Shareholders 1,000 11,000 (3,000) - - 9,000 3,000 12,000 5.04.01 Capital Increases 1,000 - 1,000 - 1,000 5.04.03 Options Granted - 7,000 - - - 7,000 - 7,000 5.04.10 Mandatory Minimun Dividens - - (3,000) - - (3,000) - (3,000) 5.04.08 Options Granted Recognized in Subsidiaries - 4,000 - - - 4,000 3,000 7,000 5.05 Total Comprehensive Income - - - (326,000) 72,000 (254,000) (225,000) (479,000) 5.05.01 Net Income (loss) for the Period - - - (326,000) - (326,000) (413,000) (739,000) 5.05.02 Other Comprehensive Income - 72,000 72,000 188,000 260,000 5.05.02.04 Cumulative Translation Adjustment - 72,000 72,000 188,000 260,000 5.06 Internal Changes in Shareholders’ Equity - - 1,000 - - 1,000 (3,000) (2,000) 5.06.04 Settlement of Equity Instrument - - 1,000 - - - (3,000) (2,000) 5.07 Closing Balance 6,807,000 313,000 3,331,000 (326,000) (15,000) 10,110,000 2,773,000 12,883,000 16 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 6/30/2015 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 3,717,000 14,194,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 3,717,000 14,194,000 5.04 Capital Transactions with Shareholders 13,000 9,000 - (38,000) - (16,000) 2,000 (14,000) 5.04.01 Capital Increases 13,000 - 13,000 - 13,000 5.04.03 Options Granted - 6,000 - - - 6,000 - 6,000 5.04.06 Dividends - - - (38,000) - (38,000) - (38,000) 5.04.08 Options Granted Recognized in Subsidiaries - 3,000 - - - 3,000 2,000 5,000 5.05 Total Comprehensive Income - - - 258,000 (12,000) 246,000 (34,000) 212,000 5.05.01 Net Income (loss) for the Period - - - 258,000 - 258,000 (20,000) 238,000 5.05.02 Other Comprehensive Income - (12,000) (12,000) (14,000) (26,000) 5.05.02.04 Cumulative Translation Adjustment - (11,000) (11,000) (13,000) (24,000) 5.05.02.06 Defined Benefit Plan - (1,000) (1,000) (1,000) (2,000) 5.06 Internal Changes in Shareholders’ Equity - - (4,000) - - (4,000) (2,000) (6,000) 5.06.04 Settlement of Equity Instrument - - (4,000) - - (4,000) (2,000) (6,000) 5.07 Closing Balance 6,805,000 291,000 3,398,000 220,000 (11,000) 10,703,000 3,683,000 14,386,000 17 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 1/01/2016 to 6/30/2016 Year To Date Previous Period 1/01/2015 to 6/30/2015 7.01 Revenues 38,321,000 36,818,000 7.01.01 Sales of Goods, Products and Services 38,813,000 37,067,000 7.01.02 Other Revenues (197,000) 2,000 7.01.04 Allowance for/Reversal of Doubtful Accounts (295,000) (251,000) 7.02 Products Acquired from Third Parties (30,547,000) (28,637,000) 7.02.01 Costs of Products, Goods and Services Sold (26,660,000) (25,334,000) 7.02.02 Materials, Energy, Outsourced Services and Other (3,887,000) (3,303,000) 7.03 Gross Value Added 7,774,000 8,181,000 7.04 Retention (558,000) (535,000) 7.04.01 Depreciation and Amortization (558,000) (535,000) 7.05 Net Value Added Produced 7,216,000 7,646,000 7.06 Value Added Received in Transfer 367,000 512,000 7.06.01 Share of Profit of Subsidiaries and Associates 61,000 62,000 7.06.02 Financial Income 306,000 450,000 7.07 Total Value Added to Distribute 7,583,000 8,158,000 7.08 Distribution of Value Added 7,583,000 8,158,000 7.08.01 Personnel 3,445,000 3,539,000 7.08.01.01 Direct Compensation 2,552,000 2,567,000 7.08.01.02 Benefits 561,000 587,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 212,000 225,000 7.08.01.04 Other 120,000 160,000 7.08.01.04.01 Interest 120,000 160,000 7.08.02 Taxes, Fees and Contributions 2,871,000 2,418,000 7.08.02.01 Federal 2,036,000 1,543,000 7.08.02.02 State 701,000 759,000 7.08.02.03 Municipal 134,000 116,000 7.08.03 Value Distributed to Providers of Capital 2,006,000 1,963,000 7.08.03.01 Interest 1,207,000 1,149,000 7.08.03.02 Rentals 798,000 814,000 7.08.03.03 Others 1,000 - 7.08.04 Value Distributed to Shareholders (739,000) 238,000 7.08.04.02 Dividends 1,000 38,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period (327,000) 220,000 7.08.04.04 Noncontrolling Interest in Retained Earnings (413,000) (20,000) 18 São Paulo, Brazil, July 28, 2016 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the second quarter of 2016 (2Q16). The comments refer to the consolidated results of the Group or of its business units. All comparisons are with the same period in 2015, except where stated otherwise. Second quarter 2016 Results Consolidated net sales reach R$16.7 billion, driven by a solid performance from Assaí, better sales trend at Multivarejo and the ongoing recovery at Via Varejo Consolidated adjusted EBITDA of R$760 million and margin of 4.6%, with Assaí and Via Varejo reporting growth of 117.4% and 50.8%, respectively 9 stores opened in the quarter (5 Minuto Pão de Açúcar, 1 Assaí, 1 Pão de Açúcar, 1 Casas Bahia and 1 Ponto Frio), a total of 59 new stores in the last 12 months Multivarejo: o Improved sales trend and progressive volume growth of food categories, the highlight being the Extra banner, reflecting the initial effects of new commercial actions launched during the course of the quarter, to reinforce the image of competitive daily prices o Increase in selling, general and administrative expenses by 7.9%, below inflation in the period, due to initiatives to optimize expenses, particularly the revision of processes and implementation of operational improvements at the stores o Maintenance of profitability at Pão de Açúcar and gradual improvement of Proximity o Adjusted EBITDA of R$384 million, with margin of 6.0% Assaí: o Acceleration of net sales growth, at 36.9%: double-digit same-store sales significantly above inflation and strong organic expansion of 10 new stores in the last 12 months. o 10 stores are currently under construction, of which two Extra Hiper stores in the process of being converted to Assaí stores o Decrease of 30 bps in selling, general and administrative expenses as a percentage of net sales due to higher operational leverage and disciplined control of costs o Adjusted EBITDA of R$168 million, with margin of 5.0% Via Varejo: o Resumption of growth in total and same-store sales as a result of strategic projects implemented, the competitiveness strategy and the solid performance of the telephone and services category o Consistent market share gains in both Specialist market (April and May 2016: +150 bps) and Total market (April and May 2016: +220 bps) bringing Via Varejo’s share of these markets to the highest levels in its history o Adjusted EBITDA of R$375 million, with margin of 8.7% Cnova Brasil: o Conclusion of the investigation at Cnova Brasil o Increase in share of marketplace in GMV to 16.6%, up 780 bps from 2Q15 o The key focus of Cnova Brasil is to improve operational management and pursue the growth of its business Consolidated Food Businesses Via Varejo (R$ million) 2Q16 2Q15 Δ 1H16 1H15 Δ 2Q16 2Q15 Δ 2Q16 2Q15 Δ GrossRevenue 18,749 17,904 4.7% 38,812 37,067 4.7% 10,561 9,696 8.9% 4,968 4,863 2.2% Net Revenue 16,684 16,112 3.5% 34,458 33,327 3.4% 9,735 8,953 8.7% 4,321 4,307 0.3% Gross Profit 4,243 3,864 9.8% 8,157 8,003 1.9% 2,377 2,178 9.1% 1,660 1,407 18.0% Gross Margin 25.4% 24.0% 140 bps 23.7% 24.0% -30 bps 24.4% 24.3% 10 bps 38.4% 32.7% 570 bps Selling, General and Adm. Expenses (3,541) (3,167) 11.8% (6,994) (6,349) 10.1% (1,860) (1,662) 11.9% (1,303) (1,183) 10.1% % of Net Revenue 21.2% 19.7% 150 bps 20.3% 19.1% 120 bps 19.1% 18.6% 50 bps 30.2% 27.5% 270 bps Other Operating Revenue (Expenses) (481) (85) 467.5% (549) (153) 259.5% (252) (72) 248.1% (39) 26 n.a. EBITDA 279 683 -59.2% 737 1,631 -54.8% 300 482 -37.8% 336 275 22.0% EBITDA Margin 1.7% 4.2% -250 bps 2.1% 4.9% -280 bps 3.1% 5.4% -230 bps 7.8% 6.4% 140 bps Adjusted EBITDA 760 768 -1.0% 1,286 1,784 -27.9% 551 554 -0.5% 375 249 50.8% Adjusted EBITDA Margin 4.6% 4.8% -20 bps 3.7% 5.4% -170 bps 5.7% 6.2% -50 bps 8.7% 5.8% 290 bps Net Financial Revenue (Expenses) (590) (416) 41.8% (907) (699) 29.8% (239) (171) 40.3% (260) (188) 38.8% % of Net Revenue 3.5% 2.6% 90 bps 2.6% 2.1% 50 bps 2.5% 1.9% 60 bps 6.0% 4.4% 160 bps Net Income (Loss) - Company (583) (13) n.a. (739) 238 n.a. (109) 102 n.a. 17 21 -19.7% Net Margin -3.5% -0.1% -340 bps -2.1% 0.7% -280 bps -1.1% 1.1% -220 bps 0.4% 0.5% -10 bps Net Income (Loss) - Controlling Shareholders (276) 66 n.a. (327) 258 n.a. (107) 105 n.a. 7 9 -19.7% Net Margin -1.7% 0.4% -210 bps -0.9% 0.8% -170 bps -1.1% 1.2% -230 bps 0.2% 0.2% 0 bps Adjusted Net Income (Loss) - Controlling Shareholders 3 128 -97.9% (6) 354 n.a. 93 160 -41.9% 19 2 n.a. Adjusted Net Margin 0.0% 0.8% -80 bps 0.0% 1.1% -110 bps 1.0% 1.8% -80 bps 0.4% 0.0% 40 bps (1) Includes the results of Cnova (Cnova Brazil + Cdiscount Group); Totals and percentages may not add up due to rounding. All margins were calculated as a percentage of net sales; (3) Earnings before interest, tax, depreciation and amortization; (4) EBITDA Adjusted for the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses; Net Income Adjusted for the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses, as well as the respective effects of associated income tax. 19 Sales Performance Net Total Store Sales 2Q16 x 2Q15 (R$ million) 2Q16 ? ? Consolidated 3.5% 4.9% Food Businesses 8.7% 11.3% Multivarejo 6,389 -1.8% 1.4% Assaí 3,347 36.9% 37.6% Non-Food Businesses -3.0% -3.0% Cnova 2,627 -7.9% -7.9% Via Varejo 4,338 0.3% 0.3% ? Net 'Same-Store' Sales 2Q16 1Q16 Consolidated 3.2% -0.4% Multivarejo + Assaí 7.1% 3.1% Via Varejo 2.6% -11.8% (1) Adjusted for the calendar effect of 3.2% (2Q16) and -3.6% (1Q16) at Multivarejo and 0.7% (2Q16) and -1.0% (1Q16) at Assaí; (2) Not including revenue from intercompany transactions; (3) Extra and Pão de Açúcar. Includes revenue from leasing of commercial centers; (4) Includes revenue from intercompany transactions. Sales Performance – Consolidated § In 2Q16, consolidated net sales totaled R$16.7 billion, up 4.9% after adjusting for the calendar effect, with the highlights being the solid performance by Assaí, improved sales trend at Multivarejo and the ongoing recovery at Via Varejo; § In the Food segment (Multivarejo + Assaí), net sales grew 11.3% adjusted for the calendar effect, which is the strongest result since 3Q14, reflecting the continued strong growth at Assaí (+37.6%) and the better sales trend at Multivarejo (+1.4%), driven by the commercial actions implemented throughout the quarter; § Via Varejo continued the sales recovery trend observed in prior quarters, posting its best performance since 1Q15, with growth of 0.3%, or 2.6% on a same-store basis, which translated into market share gains; § Nine stores were opened in the quarter, seven of them in the food segment (five Minuto Pão de Açúcar and one Assaí and Pão de Açúcar each), and one Casas Bahia and Ponto Frio store each. A total of 59 stores were opened in the last 12 months. 20 Food Segment (Multivarejo + Assaí) § Consolidated net sales in the quarter totaled R$9.7 billion, up 11.3% after adjusting for the calendar effect. This result reflects the combination of the solid performance by Assaí, which has been gradually expanding its share of food segment sales (34%), and the sales volume growth at Multivarejo. The opening of 51 stores in the last 12 months also helped drive sales growth in the period; § On a same-store basis and adjusted for the calendar effect, food segment sales grew 7.1%, the highest since 3Q14. This expansion was mainly driven by sales volume growth at Multivarejo during the quarter, thanks to new commercial actions, and by the continued acceleration of sales at Assaí; § Significant growth in the food category at Multivarejo, which registered a stronger sales trend in virtually all banners. Worth noting was the gradual improvement in sales and volume at the Extra banner during the quarter, driven by the new commercial actions launched at hypermarkets and supermarkets: i) “1,2,3 Savings Steps": campaign launched in April that offers progressive discounts to customers, starting with 20% on the purchase of the first unit and increasing to 33% on the third unit, to meet all their food, home care and personal care needs. ii) "Hyper-fair": event launched in May focusing on offering competitive daily prices for the Fresh Produce category; and iii) "Lowest Price": campaign launched in June, which offers the lowest price for a selection of products that represent the basic everyday needs of consumers. § As in prior quarters, Assaí posted robust net sales growth of 37.6% adjusted for the calendar effect, which is the best performance since 2Q14, reflecting the strong double-digit same-store sales growth, driven by the correct positioning of the format in the current economic scenario and by organic growth. One store was opened in the quarter, the first in the North region (Manaus), bring the total store openings in the last 12 months to 10. In addition, 2 Extra Hiper stores are in the process of conversion as part of the banner's store expansion plan for the year. Via Varejo § On a same-store basis, net sales in 2Q16 advanced 2.6%. Total sales grew 0.3%, still affected by the store closures in 2H15 and 1Q16. Sales growth in the period was supported by the implementation of strategic actions, which included: (i) banner conversions (growth of 1,130 bps above Via Varejo’s average); (ii) mobile store-in-store (growth of 250 bps above Via Varejo’s average); (iii) solid performance of service revenue; and (iv) effective and unique product assortment at stores, giving the sales teams the tools needed to leverage the sales conversion rate; § Via Varejo remains strongly focused on improving sales and consistently gaining market share. According to the Monthly Retail Survey (PMC) published by the IBGE, the furniture and electronics/home appliance market in April and May contracted by 6.7% compared to the same period in 2015, which, given the positive growth in net sales in 2Q16, suggests that Via Varejo has been gaining structural market share in both the specialty and total markets, bringing the share in both markets to levels similar to the highest market share in the history of Via Varejo; § For the coming quarters, Via Varejo will continue to focus on capturing operating efficiency gains at its stores, while advancing on the implementation of strategic projects, on improving its customer service and on monitoring its cost and expense structure in order to optimize its results and profitability for fiscal year 2016. These operational drivers, combined with the strategy based on price competitiveness and offering an effective product assortment, will further leverage its competitive advantages and the strength of the Casas Bahia and Pontofrio brands. 21 Cnova Brasil § GMV in 2Q16 amounted to €396 million (R$1,567 million), which corresponds to a reduction of 19.7% per year in constant currency. In the same period, GMV’s share of marketplace reached 16.6% (+780 bps in the annual comparison). On June 30, 2016, we had over 3,500 vendors in the marketplace. § Traffic in 2Q16 grew 21.4% a year to 257 million visits, with mobile devices accounting for 43.6% of total traffic. § Improvements in customer service during the quarter include lower stockout rate (8%) of top selling products, better call center service and conclusion of ERP migration. (1) Specialty market: Includes specialty retailers only. (2) Total market: Includes specialty retailers, supermarkets and purely online competitors. 22 Operating Performance Consolidated (R$ million) 2Q16 2Q15 Δ 1H16 1H15 Δ Gross Revenue 18,749 17,904 4.7% 38,812 37,067 4.7% Net Revenue 16,684 16,112 3.5% 34,458 33,327 3.4% Gross Profit 4,243 3,864 9.8% 8,157 8,003 1.9% Gross Margin 25.4% 24.0% 140 bps 23.7% 24.0% -30 bps Selling Expenses (3,083) (2,770) 11.3% (6,047) (5,491) 10.1% General and Administrative Expenses (458) (396) 15.6% (946) (858) 10.3% Selling, General and Adm. Expenses (3,541) (3,167) 11.8% (6,994) (6,349) 10.1% % of Net Revenue 21.2% 19.7% 150 bps 20.3% 19.1% 120 bps Equity Income 29 34 -15.9% 61 62 -1.2% Other Operating Revenue (Expenses) (481) (85) 467.5% (549) (153) 259.5% Depreciation (Logistic) 30 36 -17.5% 61 68 -10.9% EBITDA 279 683 -59.2% 737 1,631 -54.8% EBITDA Margin 1.7% 4.2% -250 bps 2.1% 4.9% -280 bps Adjusted EBITDA 760 768 -1.0% 1,286 1,784 -27.9% Adjusted EBITDA Margin 4.6% 4.8% -20 bps 3.7% 5.4% -170 bps EBITDA adjusted for “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses. The Company's gross margin reached 25.4% in the quarter due to the business mix effect and recognition of tax credits. Excluding the effect of these credits, gross margins of the businesses were as follows: (i) Assaí: gross margin remained stable in relation to 2Q15 (13.8%); (ii) Multivarejo: decrease of 160 bps in gross margin due to efforts to drive competitiveness at Extra; (iii) Via Varejo: decrease of 70 bps due to efforts to increase competitiveness, compensated by greater efficiency in services; The increase in selling, general and administrative expenses was 11.8% in 2Q16, mainly due to the business mix effect: growth of 33.1% in Assaí due to strong store expansion in the last 12 months; increase of 7.9% at Multivarejo, lagging inflation in the period; and increase of 10.1% at Via Varejo, impacted by the end of tax relief on payroll. The Company incurred other operating income and expenses of R$481 million in the quarter. Most of this amount is related to: (i) additional provision for tax contingencies such as PIS and COFINS, income tax and ICMS, after a review by legal advisors, in the amount of R$184 million; (ii) expenses related to Cnova investigation (R$127 million); (iii) integration and restructuring expenses (R$75 million); and (iv) asset write-offs (R$57 million). Adjusted for these effects, EBITDA stood at R$760 million, with margin of 4.6%. 23 Multivarejo (R$ million) 2Q16 2Q15 Δ 1H16 1H15 Δ Gross Revenue 6,929 7,050 -1.7% 14,236 14,197 0.3% Net Revenue 6,389 6,508 -1.8% 13,129 13,113 0.1% Gross Profit 1,863 1,841 1.2% 3,617 3,627 -0.3% Gross Margin 29.2% 28.3% 90 bps 27.6% 27.7% -10 bps Selling Expenses (1,341) (1,249) 7.4% (2,653) (2,446) 8.5% General and Administrative Expenses (171) (153) 12.2% (341) (308) 10.8% Selling, General and Adm. Expenses (1,513) (1,401) 7.9% (2,995) (2,753) 8.8% % of Net Revenue 23.7% 21.5% 220 bps 22.8% 21.0% 180 bps Equity Income 21 24 -13.3% 44 45 -3.2% Other Operating Revenue (Expenses) (213) (76) 178.6% (267) (104) 157.3% Depreciation (Logistic) 13 13 -3.7% 25 26 -4.0% EBITDA 171 401 -57.4% 425 842 -49.5% EBITDA Margin 2.7% 6.2% -350 bps 3.2% 6.4% -320 bps Adjusted EBITDA 384 477 -19.6% 692 945 -26.8% Adjusted EBITDA Margin 6.0% 7.3% -130 bps 5.3% 7.2% -190 bps (1) EBITDA adjusted for “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses Adjusted EBITDA at Multivarejo stood at R$384 million in 2Q16, with margin of 6.0%, due to the following factors: § Gross Profit of R$1,863 million, with margin of 29.2%: (i) Tax credits were recognized, positively impacting gross margin by 250 bps vs. 2Q15; (ii) Excluding the effects of these tax credits, the decrease in gross margin was 160 bps, mainly due to efforts to drive competitiveness at Extra. In 2Q16, the banner launched new commercial actions: “1,2,3 Savings Steps”, “Hyper-fair” and “The Lowest Price”. These efforts to increase competitiveness have already positively affected the growth in volume and market share and these results should intensify over the coming quarters. § Selling, general and administrative expenses increased by 7.9% from 2Q15, below inflation in the period. The main impacts were: (i) Store expenses remained stable (down 0.1%) due to various efficiency projects implemented at the end of last year and in the first half of 2016, with a reduction of 11.5% in marketing expenses and 1.5% in store personnel expenses, and increase in rental and utilities expenses below inflation (+1.4% and +0.9% respectively) (ii) Negative impacts mainly due to: a. The increase of R$10 million due to the opening of 41 stores over the last 12 months; b. The growth of R$53 million due to higher provisioning for labor contingencies; c. The higher levels of default in rental receivables of commercial centers, leading to an increase of R$20 million; d. The increase of R$18 million in administrative expenses, mainly related to the projects to improve operating efficiency. 24 Other Operating Income and Expenses in the quarter totaled R$213 million and are mostly related to the additional provision for tax contingencies (approximately R$150 million), as mentioned in the section Operating Performance - Consolidated, on page 5, as well as restructuring expenses and asset write-offs. Adjusted for this effect, EBITDA stood at R$384 million, with margin of 6.0%. 25 Assaí (R$ million) 2Q16 2Q15 Δ 1H16 1H15 Δ Gross Revenue 3,632 2,646 37.2% 7,046 5,143 37.0% Net Revenue 3,347 2,445 36.9% 6,495 4,756 36.6% Gross Profit 514 337 52.6% 943 651 44.9% Gross Margin 15.4% 13.8% 160 bps 14.5% 13.7% 80 bps Selling Expenses (300) (234) 28.1% (589) (451) 30.8% General and Administrative Expenses (48) (27) 76.7% (88) (56) 57.9% Selling, General and Adm. Expenses (348) (261) 33.1% (677) (506) 33.8% % of Net Revenue 10.4% 10.7% -30 bps 10.4% 10.6% -20 bps Other Operating Revenue (Expenses) (39) 4 n.a. (39) 3 n.a. Depreciation (Logistic) 1 1 -6.7% 2 2 -4.9% EBITDA 129 81 58.8% 229 151 52.0% EBITDA Margin 3.9% 3.3% 60 bps 3.5% 3.2% 30 bps Adjusted EBITDA 168 77 117.4% 268 147 82.3% Adjusted EBITDA Margin 5.0% 3.2% 180 bps 4.1% 3.1% 100 bps (1) EBITDA adjusted for “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses Assaí registered accelerated growth in net sales, which stood at 36.9% in 2Q16, or 37.6% when adjusted for the calendar effect. The banner's consistent performance reflects: (i) strong double-digit same-store sales growth; (ii) strong expansion with 10 new stores opened in the last 12 months; and (iii) the continued increase in customer traffic in the Cash & Carry segment. This solid performance resulted in a higher share of Assaí in the Food segment sales, in which the format already accounts for the highest share (34% in 2Q16). Gross margin increased 160 bps mainly due to the recognition of tax credits, in addition to the impact of store maturation and evolution of client mix. Excluding the effects of tax credits, gross margin would have remained stable compared to 2Q15 (13.8%). Selling, general and administrative expenses as a percentage of net sales decreased by 30 bps, mainly due to cost control and higher operating leverage. Other Operating Income and Expenses in the quarter totaled R$39 million, mainly related to the additional provision for tax contingencies, as explained in the section Operating Performance – Consolidated, on page 5. Adjusted for this effect, EBITDA stood at R$168 million. 26 Via Varejo (R$ million) 2Q16 2Q15 Δ 1H16 1H15 Δ Gross Revenue 4,968 4,863 2.2% 10,379 10,948 -5.2% Net Revenue 4,321 4,307 0.3% 9,010 9,678 -6.9% Gross Profit 1,660 1,407 18.0% 3,094 3,186 -2.9% Gross Margin 38.4% 32.7% 570 bps 34.3% 32.9% 140 bps Selling Expenses (1,171) (1,084) 8.0% (2,279) (2,188) 4.2% General and Administrative Expenses (132) (99) 32.8% (279) (253) 10.5% Selling, General and Adm. Expenses (1,303) (1,183) 10.1% (2,558) (2,441) 4.8% % of Net Revenue 30.2% 27.5% 270 bps 28.4% 25.2% 320 bps Equity Income 8 10 -21.9% 17 17 4.2% Other Operating Revenue (Expenses) (39) 26 n.a. (80) 32 n.a. Depreciation (Logistic) 10 14 -32.3% 20 28 -27.9% EBITDA 336 275 22.0% 493 821 -40.0% EBITDA Margin 7.8% 6.4% 140 bps 5.5% 8.5% -300 bps Adjusted EBITDA 375 249 50.8% 573 789 -27.4% Adjusted EBITDA Margin 8.7% 5.8% 290 bps 6.4% 8.2% -180 bps (1) Some figures in this earnings release differ from those presented in the Via Va rejo release due to the effects of intercompany transactions; (2) EBITDA adjusted for “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses. Adjusted EBITDA stood at R$375 million in 2Q16, with margin of 8.7%, due to the following factors: § Gross margin of 38.4% (i) Tax credits were recognized, positively impacting gross margin by 650 bps compared to 2Q15. Gross profit in 2Q16 reflects the competitiveness strategy and consistent market share gains captured since 4Q15; (ii) Positive impact of 120 bps due to the end of tax relief on payroll in 2Q16. (iii) In January 2016, Via Varejo started to pay PIS and Cofins taxes on products that previously benefitted from the Lei do Bem tax incentive. The tax incentive benefited technology and IT products (e.g. mobile phones and computers) priced at up to R$1,500.00. The additional taxation in 2Q16 produced a negative impact of 240 bps on EBITDA margin. § Selling, general and administrative expenses as a percentage of net sales increased 270 bps: (i) Negative impact of 250 bps due to the impact of the end of tax relief and collective bargaining on payroll; ; 27 Financial Result Consolidated (R$ million) 2Q16 2Q15 Δ 1H16 1H15 Δ Financial Revenue -50.7% -31.2% Financial Expenses 8.5% 5.9% Net Financial Revenue (Expenses) 41.8% 29.8% % of Net Revenue 3.5% 2.6% 90 bps 2.6% 2.1% 50 bps Charges on Net Bank Debt (223) (159) 40.0% (342) (244) 40.0% Cost of Discount of Receivables of Payment Book (87) (79) 9.9% (171) (167) 2.3% Cost of Sale of Receivables of Credit Card (239) (228) 4.9% (324) (319) 1.6% Restatement of Other Assets and Liabilities (42) 49 n.a. (71) 32 n.a. Net Financial Revenue (Expenses) 41.8% 29.8% The Company's cash management strategy is determined by the following variables: (i) cash requirements; (ii) cost of advancing; and (iii) analysis of other lines of credit and the costs involved determined significant variations in the volumes of receivables advanced in the first half of the year. For better comprehension of the financial results, eliminating possible distortions between the quarters, the following explanations consider the main variations in 1H16 compared to 1H15. In 1H16, net financial expense increased 29.8% to R$907 million, above the 13% variation in interest rates (measured by average CDI) in the period. The main variations in net financial result were: § Net debt charges increased R$98 million or 40.0%, reflecting the lower average cash balance in the period, due to the policy of advancement of receivables and specific payments at Multivarejo (Morzan indemnity and other indemnities related to periods before the association with Casas Bahia) of approximately R$400 million, among other factors; § Increase of R$9 million or 1.9% in the cost of advancing these credit card and payment book receivables, significantly lower than the increase in CDI, due to the lower advanced volume as a result of the decrease in sales in non-food categories compared to the same period the previous year, in addition to the maintenance of approximately R$2 billion in credit card receivables that were not advanced. § The change of R$103 million in Restatement of Other Assets and Liabilities is mainly related to additional expenses with guarantees, interest, fines and the negative effect of the Cdiscount financial result in 1H16, in addition to positive impacts in 1H15 from the monetary restatement of taxes recoverable and restatements of real estate projects (INCC). 28 Net Income Consolidated Food Businesses Via Varejo (R$ million) 2Q16 2Q15 Δ 1H16 1H15 Δ 2Q16 2Q15 Δ% 2Q16 2Q15 Δ% EBITDA -59.2% -54.8% -37.8% 22.0% Depreciation (Logistic) (30) (36) -17.5% (61) (68) -10.9% (14) (14) -4.0% (10) (14) -32.3% Depreciation and Amortization (251) (239) 4.8% (501) (469) 6.9% (178) (169) 5.5% (43) (45) -3.6% Net Financial Revenue (Expenses) (590) (416) 41.8% (907) (699) 29.8% (239) (171) 40.3% (260) (188) 38.8% Income (Loss)before Income Tax n.a. n.a. n.a. 23 29 -20.3% Income Tax 10 (4) n.a. (7) (157) -95.5% 23 (26) n.a. (6) (7) -22.1% Net Income (Loss) - Company n.a. n.a. n.a. 17 21 -19.7% Net Margin -3.5% -0.1% -340 bps -2.1% 0.7% -280 bps -1.1% 1.1% -220 bps 0.4% 0.5% -10 bps Net Income (Loss) - Controlling Shareholders 66 n.a. n.a. n.a. 7 9 -19.7% Net Margin - Controllings Shareholders -1.7% 0.4% -210 bps -0.9% 0.8% -170 bps -1.1% 1.2% -230 bps 0.2% 0.2% 0 bps Other Operating Revenue (Expenses) 467.5% 259.5% 248.1% 26 n.a. Income Tax from Other Operating Revenues (Expenses) and Income Tax from Nonrecurring 67 12 477.5% 95 21 362.2% 52 17 199.7% 13 (9) n.a. Adjusted Net Income (Loss)- Company 60 n.a. n.a. 91 -42.0% 43 4 n.a. Adjusted Net Margin - Company -1.0% 0.4% -140 bps -0.8% 1.1% -190 bps 0.9% 1.7% -80 bps 1.0% 0.1% 90 bps Adjusted Net Income (Loss)- Controlling Shareholders 3 -97.9% n.a. 93 -41.9% 19 2 n.a. Adjusted Net Margin - Controlling Shareholders 0.0% 0.8% -80 bps 0.0% 1.1% -110 bps 1.0% 1.8% -80 bps 0.4% 0.0% 40 bps (1) Net Income adjusted for “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses, excluding the effects of Income and social contribution taxes. Net income attributable to controlling shareholders, adjusted for other operating income and expenses, totaled R$3 million. In the food segment, note the 57.3% net income growth at Assaí, which is higher than the banner's sales growth in the quarter. This result contributed to the net income attributable to controlling shareholders in the Food segment, which stood at R$93 million after adjusting for other operating income and expenses. Via Varejo's net income adjusted for other operating income and expenses amounted to R$19 million. 29 Indebtedness Consolidated (R$ million) Short Term Debt Loans and Financing (3,184) (781) Debentures and Promissory Notes (575) (1,681) Long Term Debt Loans and Financing (1,803) (2,854) Debentures (898) (897) Total Gross Debt Cash and Financial investments Net Cash (Debt) EBITDA Net Cash (Debt) / EBITDA -1.42x 0.14x Payment Book - Short Term (2,355) (2,311) Payment Book - Long Term (193) (99) Net Debt with Payment Book Net Debt with Payment Book / EBITDA -2.74x -0.41x On balance Credit Card Receivables 1,997 158 Net Debt with Payment Book and Credit Card Receivables not sold Net Debt with Payment Book and Credit Card Receivables not sold (2) / EBITDA -1.71x -0.38x The Company ended 2Q16 with a strong reserve of cash and financial investments of R$3.7 billion, and a balance of approximately R$2 billion in unsold receivables with immediate liquidity if necessary. Gross debt stood at R$6.5 billion at end-June 2016, similar to the level at end-June 2015. Note that the Company has approximately R$1.3 billion in pre-approved/confirmed credit facilities. The R$1.6 billion increase in net debt at end-June 2016 compared to end-June 2015 mainly reflects the increase in the debt at Cnova, of approximately R$1.1 billion, and specific payments at Multivarejo in the amount of approximately R$400 million, as described in the section “Financial Result”, on page 10. Consequently, net debt stood at R$3.3 billion at end-June 2016, with the net debt /EBITDA ratio increasing from 0.38 times in 2Q15 to 1.71 times in 2Q16. EBITDA in the last 12 months. Includes unsold credit card receivables of R$1,997 million in 2Q16 and R$158 million in 2Q15. 30 Simplified Cash Flow Statement Consolidated (R$ million) 2Q16 2Q15 1H16 1H15 Cash Balance at Beginning of Period Cash Flow from Operating Activities 90 EBITDA 279 683 737 1,631 Cost of Sale of Receivables (326) (307) (495) (486) Working Capital 639 1,839 (7,169) (2,479) Assets and Liabilities Variation (502) (34) (958) (1,125) Cash Flow from Investment Activities Net Investment (199) (466) (553) (952) Acquisition / Sale of Interest and Others - - 91 7 Change on net cash after investments Cash Flow from Financing Activities Dividends Payments and Others (3) (358) (4) (358) Net Payments (610) (688) 1,058 (578) Change on Net Cash Exchange Rate 2 Cash Balance at End of Period Net Debt The Company's cash stood at R$3.716 billion at the end of 1H16. Changes from the same period the previous year were mainly due to the following factors: § EBITDA impacted by more cautious consumer behavior, mainly impacting non-food sales; § The cash management strategy adopted by the Company led to lower volume of receivables advanced and negatively impacted working capital by approximately R$1.8 billion in the quarter. Note that this variation was also impacted by the significant improvement in the gap between inventories and suppliers over the course of 2015; § Specific payments at Multivarejo of approximately R$400 million, as mentioned in the section "Financial Result”, on page 10; § Deterioration of Cnova debt by approximately R$1.1 billion. 31 Capital Expenditure (Capex) Consolidated Food Businesses Via Varejo (R$ million) 2Q16 2Q15 Δ 1H16 1H15 Δ 2Q16 2Q15 Δ 2Q16 2Q15 Δ New stores and land acquisition 96 122 -21.4% 200 259 -22.6% 93 101 -7.6% 3 21 -87.3% Store renovations and conversions 190 169 12.9% 332 293 13.3% 171 136 26.4% 19 33 -42.5% Infrastructure and Others 134 249 -46.0% 338 439 -22.8% 55 108 -48.9% 14 66 -79.0% Non-cash Effect Financing Assets (127) (69) 83.2% (210) (4) 4816.3% (118) (49) 137.5% - (20) n.a. Total -37.6% -33.0% -31.4% 36 -64.5% Consolidated capex in the quarter totaled R$293 million, of which 69% was invested in the Food segment. In terms of store openings in the period, the Company opened five Minuto Pão de Açúcar stores and one Assaí, Pão de Açúcar, Casas Bahia and Ponto Frio store each. In the Food segment, it is important to highlight the opening of the first Assaí store in the North region. Another 10 Assaí stores are under construction, of which two are Extra Hiper stores in the process of being converted to Assaí, which will serve as pilots for additional conversions in the coming years. Via Varejo will continue to focus on implementing strategic projects: i) store renovations for the new store-in-store mobile concept (307 stores) and; ii) conversion to Casas Bahia stores (82 stores) (1) . In the last 12 months. 32 Appendix I - Cnova Investigation As announced by the Company and by its subsidiary Cnova NV, the investigation of Cnova Brasil has been completed. The total effect of adjustments made at Cnova N.V. was a negative impact of R$557 million, including adjustments resulting from the investigation launched on December 18, 2015, the effects of the change in accounting practices and the reassessment of the recoverability of deferred taxes at Cnova N.V., Cnova Brasil and Cdiscount. In the Company's consolidated financial statements for the fiscal year ended December 31, 2015 and disclosed on February 24, 2016, some of these effects had already been identified and recorded. The following table reconciles the final amounts and the additional effects reported in these restated financial statements for December 31, 2015, as well as the allocation of effects by fiscal year. The amounts below are in R$ million: Adjustments Effect on made and shareholders Effect on Effect on reported on Other Equity on shareholders Effect on Effect on Effect on 12/31/2015 12/31/15 adjustments 12/31/2015 Equity on 12/31/2014 12/31/2013 12/31/2012 and previous (i) made in 2015 restated (iv) Final amount 12/31/2015 Results Results Results Results Adjustments resulting from the investigation (177) (34) (146) (357) - (83) (186) (6) (82) Change in accounting practice (ii) - (18) - (18) - (5) 10 (10) (13) Revaluation of deferred income tax - Cnova Brasil (iii) - (24) (60) (84) - (84) - - - Revaluation of deferred income tax - Cnova N.V. and Cdiscount (iii) - - (98) (98) (53) (45) - - - Total (177) (76) (304) (557) (53) (217) (176) (16) (95) (i) Adjustments identified by the investigation team and reported in the financial statements, originally published on February 24, 2016, disclosed in Note 1.4; (ii) Change in accounting practice for booking storage costs under inventory, already reported in the financial statements originally published on December 31, 2015; (iii) On December 31, 2015, the Company had partially written off the deferred income tax of Cnova Brasil based on the facts and circumstances available at the time; (iv) Effect on Shareholders Equity as of 12/31/2015 restated as of 7/27/2016. The figures in this earnings release for 2Q16, as well as figures presented in comparison with 2Q16 figures, already reflect the restatement of the Company's financial statements as a result of the adjustments at Cnova. 33 The impacts from the restatements of adjustments made in 2015 and 2016 by quarter are presented below, in millions of R$: Consolidated Accumulated Effect on Effect on Effect on Effect on Effect in Effect on 1Q15 2Q15 3Q15 4Q15 1T16 Net Sales from Goods and/or Services (23) 6 13 109 105 20 Cost of Goods Sold and/or Services Sold 29 14 (14) 38 68 22 Selling Expenses (5) (1) (4) (11) (22) - General and Administrative Expenses (2) (0) (3) (1) (6) - Depreciation/Amortization 2 0 0 0 2 - Other Operating Expenses - - - 0 0 - Financial Income (1) (3) (1) (1) (5) - Income tax and Social Contribution - - - (104) (104) (20) Net Income (loss) - 16 (9) 31 38 22 Net Income / loss attributable to Owners of the Company - 6 (3) 11 14 8 Net Income / loss attributable to Non-controlling Interests - 10 (5) 20 24 14 Consolidated Trade Receivables (30) (26) (22) (8) (8) Other Receivables (34) (40) (49) 17 17 Inventories (34) (38) (46) (24) (24) Others - - (1) (1) Income tax and Social Contribution 2 (4) (6) - - Deferred Taxes - short term - - - (158) (178) Other Intangibles - - - (21) (21) Operating Fixed Assets (63) (65) (68) (66) (66) Total Assets (159) (173) (191) (261) (279) National Suppliers 84 60 55 23 2 Deferred revenue (2) (2) - - - Demais Contas a Pagar 47 41 35 20 1 Shareholders Equity (288) (272) (281) (304) (282) Total Liabilities (159) (173) (191) (261) (279) 34 Appendix II - Definitions used in this document Company’s Business Units: The Company’s business is divided into four units - Retail, Cash & Carry, Bricks and mortar (sale of home appliances and furniture) and E-commerce – grouped as follows: Same-Store Sales: The basis for calculating same-store sales is defined by the sales registered in stores open for at least 12 consecutive months. Acquisitions in their first 12 months of operation are not included in the same-store calculation base. Growth and changes: The growth and changes presented in this document refer to variations from the same period of the previous year, except where stated otherwise. EBITDA : EBITDA is calculated in accordance with Instruction 527 issued by the Securities and Exchange Commission of Brazil (CVM) on October 4, 2012. Adjusted EBITDA: Measure of profitability calculated by excluding Other Operating Income and Expenses from EBITDA. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. Adjusted net income: Measure of profitability calculated as Net Income excluding Other Operating Income and Expenses and excluding the effects of Income and Social Contribution Taxes. Also excluded are the effects of nonrecurring direct income tax. Management uses this metric in its analyses given its belief that it eliminates any nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. 35 BALANCE SHEET ASSETS Consolidated Food Businesses (R$ million) Current Assets Cash and Marketable Securities 3,716 4,448 6,811 1,426 2,386 2,408 Accounts Receivable 4,310 5,321 2,636 1,073 247 151 Credit Cards 1,982 2,851 158 820 37 39 Payment book 1,806 1,815 1,986 - - - Sales Vouchers and Others 792 804 692 180 136 104 Allowance for Doubtful Accounts (357) (360) (342) (2) (2) (1) Resulting from Commercial Agreements 87 211 142 74 76 9 Inventories 8,943 9,161 8,212 4,425 4,487 3,852 Recoverable Taxes 1,547 1,228 988 616 429 213 Noncurrent Assets for Sale 9 13 22 8 8 8 Dividends Receivable - - 27 - - 19 Expenses in Advance and Other Accounts Receivables 923 905 679 408 452 390 Noncurrent Assets Long-Term Assets 5,113 4,983 5,048 1,960 1,906 2,057 Accounts Receivables 119 123 78 - - - Credit Cards 15 29 - Payment Book 119 106 87 - - - Allowance for Doubtful Accounts (15) (12) (9) - - - Recoverable Taxes 2,473 2,419 2,507 569 550 555 Deferred Income Tax and Social Contribution 330 364 500 16 44 84 Amounts Receivable from Related Parties 342 312 357 77 63 195 Judicial Deposits 1,151 1,067 945 629 583 578 Expenses in Advance and Others 699 698 661 669 666 644 Investments 469 439 507 303 282 313 Property and Equipment 10,532 10,419 10,023 9,032 8,911 8,482 Intangible Assets 6,472 6,567 6,537 4,819 4,829 4,771 TOTAL ASSETS LIABILITIES Consolidated Food Businesses Current Liabilities Suppliers 10,268 10,849 10,291 4,470 4,312 3,662 Suppliers ('Forfait') 430 350 - Loans and Financing 3,184 3,190 781 2,390 2,351 418 Payment Book (CDCI) 2,355 2,293 2,311 - - - Debentures 575 522 1,681 575 522 1,260 Payroll and Related Charges 1,052 1,001 805 556 543 432 Taxes and Social Contribution Payable 729 932 684 179 180 166 Dividends Proposed 3 2 1 0 0 1 Financing for Purchase of Fixed Assets 113 70 72 86 48 72 Rents 119 133 92 77 90 69 Acquisition of Companies 82 80 77 82 80 77 Debt with Related Parties 1,247 1,446 1,286 363 173 316 Advertisement 67 83 78 50 62 34 Provision for Restructuring 8 10 8 4 6 6 Advanced Revenue 350 426 309 56 132 119 Others 1,086 1,305 837 200 449 180 Long-Term Liabilities Loans and Financing 1,803 2,052 2,854 1,653 1,650 2,431 Payment Book (CDCI) 193 171 99 - - - Debentures 898 898 897 898 898 897 Financing for Purchase of Assets 4 4 4 4 4 4 Acquisition of Companies 23 27 62 - - 62 Deferred Income Tax and Social Contribution 1,058 1,148 1,214 1,031 1,119 1,185 Tax Installments 555 563 587 554 563 587 Provision for Contingencies 1,784 1,437 1,310 992 802 760 Advanced Revenue 1,117 1,171 690 29 30 36 Others 49 47 51 33 31 35 Shareholders' Equity Capital 6,807 6,806 6,805 5,374 5,135 4,683 Capital Reserves 313 308 291 313 308 291 Profit Reserves 3,006 3,282 3,639 2,978 3,381 3,736 Adjustment of Equity Valuation (12) (71) (8) (14) (68) (8) Minority Interest 2,769 2,951 3,683 1,138 1,140 1,154 TOTAL LIABILITIES 36 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo R$ - Million 1H16 1H15 Δ 1H16 1H15 Δ 1H16 1H15 Δ 1H16 1H15 Δ 1H16 1H15 Δ Gross Revenue 4.7% 10.0% 0.3% 37.0% -5.2% Net Revenue 3.4% 9.8% 0.1% 36.6% -6.9% Cost of Goods Sold 3.9% 10.9% 0.3% 35.3% -8.8% Depreciation (Logistic) (61) (68) -10.9% (28) (29) -4.1% (25) (26) -4.0% (2) (2) -4.9% (20) (28) -27.9% Gross Profit 1.9% 6.6% -0.3% 44.9% -2.9% Selling Expenses (6,047) (5,491) 10.1% (3,243) (2,896) 12.0% (2,653) (2,446) 8.5% (589) (451) 30.8% (2,279) (2,188) 4.2% General and Administrative Expenses (946) (858) 10.3% (429) (364) 18.0% (341) (308) 10.8% (88) (56) 57.9% (279) (253) 10.5% Selling, General and Adm. Expenses 10.1% 12.6% 8.8% 33.8% 4.8% Equity Income 61 62 -1.2% 44 45 -3.2% 44 45 -3.2% - - n.a. 17 17 4.2% Other Operating Revenue (Expenses) (549) (153) 259.5% (306) (100) 205.6% (267) (104) 157.3% (39) 3 n.a. (80) 32 n.a. Depreciation and Amortization (501) (469) 6.9% (353) (334) 5.7% (291) (288) 1.2% (62) (46) 33.6% (87) (87) 0.0% Earnings before interest and Taxes - EBIT -84.0% -56.6% -79.4% 61.6% -45.3% Financial Revenue 309 450 -31.2% 117 217 -46.1% 97 209 -53.4% 20 8 146.3% 172 178 -3.3% Financial Expenses (1,216) (1,149) 5.9% (539) (559) -3.5% (472) (510) -7.5% (67) (48) 38.6% (469) (453) 3.5% Net Financial Revenue (Expenses) 29.8% 23.5% 24.3% 17.4% 7.9% Income Before Income Tax n.a. n.a. n.a. 62 90.5% 89 -79.4% Income Tax (7) (157) -95.5% 30 (67) n.a. 76 (46) n.a. (46) (21) 119.2% (23) (141) -83.4% Net Income - Company n.a. n.a. n.a. 71 40 75.5% 66 -77.4% Minority Interest - Noncontrolling n.a. -36.8% -36.8% - - n.a. 37 -77.4% Net Income - Controlling Shareholders( 1) n.a. n.a. n.a. 71 40 75.5% 28 -77.4% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA -54.8% -34.1% -49.5% 52.0% -40.0% Adjusted EBITDA -27.9% -12.1% -26.8% 82.3% -27.4% Consolidated Food Businesses Multivarejo Assaí Via Varejo % Net Sales Revenue 1H16 1H15 1H16 1H15 1H16 1H15 1H16 1H15 1H16 1H15 Gross Profit 23.7% 24.0% 23.2% 23.9% 27.6% 27.7% 14.5% 13.7% 34.3% 32.9% Selling Expenses 17.5% 16.5% 16.5% 16.2% 20.2% 18.7% 9.1% 9.5% 25.3% 22.6% General and Administrative Expenses 2.7% 2.6% 2.2% 2.0% 2.6% 2.3% 1.4% 1.2% 3.1% 2.6% Selling, General and Adm. Expenses 20.3% 19.1% 18.7% 18.2% 22.8% 21.0% 10.4% 10.6% 28.4% 25.2% Equity Income 0.2% 0.2% 0.2% 0.3% 0.3% 0.3% 0.0% 0.0% 0.2% 0.2% Other Operating Revenue (Expenses) 1.6% 0.5% 1.6% 0.6% 2.0% 0.8% 0.6% -0.1% 0.9% -0.3% Depreciation and Amortization 1.5% 1.4% 1.8% 1.9% 2.2% 2.2% 1.0% 1.0% 1.0% 0.9% EBIT 0.5% 3.3% 1.4% 3.5% 0.8% 4.0% 2.5% 2.1% 4.3% 7.3% Net Financial Revenue (Expenses) 2.6% 2.1% 2.2% 1.9% 2.9% 2.3% 0.7% 0.8% 3.3% 2.8% Income Before Income Tax -2.1% 1.2% -0.8% 1.6% -2.0% 1.7% 1.8% 1.3% 1.0% 4.5% Income Tax 0.0% 0.5% -0.2% 0.4% -0.6% 0.4% 0.7% 0.4% 0.3% 1.5% Net Income - Company -2.1% 0.7% -0.6% 1.2% -1.4% 1.4% 1.1% 0.9% 0.7% 3.0% Minority Interest - noncontrolling -1.2% -0.1% 0.0% 0.0% 0.0% -0.1% 0.0% 0.0% 0.4% 1.7% Net Income - Controlling Shareholders( 1) -0.9% 0.8% -0.6% 1.3% -1.4% 1.4% 1.1% 0.9% 0.3% 1.3% EBITDA 2.1% 4.9% 3.3% 5.6% 3.2% 6.4% 3.5% 3.2% 5.5% 8.5% Adjusted EBITDA 3.7% 5.4% 4.9% 6.1% 5.3% 7.2% 4.1% 3.1% 6.4% 8.2% (1) Net Income after noncontrolling shareholders (2) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 37 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo R$ - Million 1H16 1H15 Δ 1H16 1H15 Δ 1H16 1H15 Δ 1H16 1H15 Δ 1H16 1H15 Δ Gross Revenue 4.7% 10.0% 0.3% 37.0% -5.2% Net Revenue 3.4% 9.8% 0.1% 36.6% -6.9% Cost of Goods Sold 3.9% 10.9% 0.3% 35.3% -8.8% Depreciation (Logistic) (61) (68) -10.9% (28) (29) -4.1% (25) (26) -4.0% (2) (2) -4.9% (20) (28) -27.9% Gross Profit 1.9% 6.6% -0.3% 44.9% -2.9% Selling Expenses (6,047) (5,491) 10.1% (3,243) (2,896) 12.0% (2,653) (2,446) 8.5% (589) (451) 30.8% (2,279) (2,188) 4.2% General and Administrative Expenses (946) (858) 10.3% (429) (364) 18.0% (341) (308) 10.8% (88) (56) 57.9% (279) (253) 10.5% Selling, General and Adm. Expenses 10.1% 12.6% 8.8% 33.8% 4.8% Equity Income 61 62 -1.2% 44 45 -3.2% 44 45 -3.2% - - n.a. 17 17 4.2% Other Operating Revenue (Expenses) (549) (153) 259.5% (306) (100) 205.6% (267) (104) 157.3% (39) 3 n.a. (80) 32 n.a. Depreciation and Amortization (501) (469) 6.9% (353) (334) 5.7% (291) (288) 1.2% (62) (46) 33.6% (87) (87) 0.0% Earnings before interest and Taxes - EBIT -84.0% -56.6% -79.4% 61.6% -45.3% Financial Revenue 309 450 -31.2% 117 217 -46.1% 97 209 -53.4% 20 8 146.3% 172 178 -3.3% Financial Expenses (1,216) (1,149) 5.9% (539) (559) -3.5% (472) (510) -7.5% (67) (48) 38.6% (469) (453) 3.5% Net Financial Revenue (Expenses) 29.8% 23.5% 24.3% 17.4% 7.9% Income Before Income Tax n.a. n.a. n.a. 62 90.5% 89 -79.4% Income Tax (7) (157) -95.5% 30 (67) n.a. 76 (46) n.a. (46) (21) 119.2% (23) (141) -83.4% Net Income - Company n.a. n.a. n.a. 71 40 75.5% 66 -77.4% Minority Interest - Noncontrolling n.a. -36.8% -36.8% - - n.a. 37 -77.4% Net Income - Controlling Shareholders( 1) n.a. n.a. n.a. 71 40 75.5% 28 -77.4% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA -54.8% -34.1% -49.5% 52.0% -40.0% Adjusted EBITDA -27.9% -12.1% -26.8% 82.3% -27.4% Consolidated Food Businesses Multivarejo Assaí Via Varejo % Net Sales Revenue 1H16 1H15 1H16 1H15 1H16 1H15 1H16 1H15 1H16 1H15 Gross Profit 23.7% 24.0% 23.2% 23.9% 27.6% 27.7% 14.5% 13.7% 34.3% 32.9% Selling Expenses 17.5% 16.5% 16.5% 16.2% 20.2% 18.7% 9.1% 9.5% 25.3% 22.6% General and Administrative Expenses 2.7% 2.6% 2.2% 2.0% 2.6% 2.3% 1.4% 1.2% 3.1% 2.6% Selling, General and Adm. Expenses 20.3% 19.1% 18.7% 18.2% 22.8% 21.0% 10.4% 10.6% 28.4% 25.2% Equity Income 0.2% 0.2% 0.2% 0.3% 0.3% 0.3% 0.0% 0.0% 0.2% 0.2% Other Operating Revenue (Expenses) 1.6% 0.5% 1.6% 0.6% 2.0% 0.8% 0.6% -0.1% 0.9% -0.3% Depreciation and Amortization 1.5% 1.4% 1.8% 1.9% 2.2% 2.2% 1.0% 1.0% 1.0% 0.9% EBIT 0.5% 3.3% 1.4% 3.5% 0.8% 4.0% 2.5% 2.1% 4.3% 7.3% Net Financial Revenue (Expenses) 2.6% 2.1% 2.2% 1.9% 2.9% 2.3% 0.7% 0.8% 3.3% 2.8% Income Before Income Tax -2.1% 1.2% -0.8% 1.6% -2.0% 1.7% 1.8% 1.3% 1.0% 4.5% Income Tax 0.0% 0.5% -0.2% 0.4% -0.6% 0.4% 0.7% 0.4% 0.3% 1.5% Net Income - Company -2.1% 0.7% -0.6% 1.2% -1.4% 1.4% 1.1% 0.9% 0.7% 3.0% Minority Interest - noncontrolling -1.2% -0.1% 0.0% 0.0% 0.0% -0.1% 0.0% 0.0% 0.4% 1.7% Net Income - Controlling Shareholders( 1) -0.9% 0.8% -0.6% 1.3% -1.4% 1.4% 1.1% 0.9% 0.3% 1.3% EBITDA 2.1% 4.9% 3.3% 5.6% 3.2% 6.4% 3.5% 3.2% 5.5% 8.5% Adjusted EBITDA 3.7% 5.4% 4.9% 6.1% 5.3% 7.2% 4.1% 3.1% 6.4% 8.2% (1) Net Income after noncontrolling shareholders (2) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 38 STATEMENT OF CASH FLOW (R$ million) Consolidated Net Income (Loss) for the period Adjustment for reconciliation of net income Deferred income tax (67) 97 Loss (gain) on disposal of fixed and intangible assets 9 38 Depreciation and amortization 558 535 Interests and exchange variation 647 549 Adjustment to present value - 8 Equity Income (61) (62) Provision for contingencies 477 26 Share-Based Compensation 7 11 Allowance for doubtful accounts 295 251 Provision for obsolescence/breakage (10) (10) Gains resulting from sale of subisidiaries (94) - Deferred revenue (202) (56) Other Operating Expenses - (9) Asset (Increase) decreases Accounts receivable (1,501) 344 Inventories (149) 392 Taxes recoverable (441) (432) Other Assets (239) (188) Related parties 48 (177) Restricted deposits for legal proceeding (137) (60) Liability (Increase) decrease Suppliers (4,894) (3,236) Suppliers ('Forfait') (625) - Payroll and charges 29 (62) Taxes and Social contributions payable (152) (259) Other Accounts Payable (514) (260) Contingencies (161) (141) Deferred revenue 31 6 Net cash generated from (used in) operating activities CASH FLOW FROM INVESTMENT AND FINANCING ACTIVITIES Consolidated (R$ million) Acquisition of property and equipment (499) (755) Increase Intangible assets (162) (231) Sales of property and equipment 108 34 Cash provided on sale of subisidiary 91 7 Net cash flow investment activities Cash flow from financing activities Increase of capital 1 13 Funding and refinancing 3,531 3,134 Payments of loans and financing (3,139) (4,835) Dividend Payment (4) (358) Proceeds from stock offering, net of issue costs - (4) Intercompany loans 665 1,114 Net cash generated from (used in) financing activities Monetary variation over cash and cash equivalents (6) - Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year 11,015 11,149 Cash and cash equivalents at the end of the year 3,716 6,811 Change in cash and cash equivalents 39 BREAKDOWN OF GROSS SALES BY BUSINESS (R$ million) 2Q16 % 2Q15 % Δ 1H16 % 1H15 % Δ Pão de Açúcar 1,778 9.5% 1,735 9.7% 2.5% 3,582 9.2% 3,432 9.3% 4.4% Extra 4,274 22.8% 4,510 25.2% -5.2% 8,859 22.8% 9,216 24.9% -3.9% Convenience Stores 301 1.6% 247 1.4% 22.2% 605 1.6% 460 1.2% 31.6% Assaí 3,632 19.4% 2,646 14.8% 37.2% 7,046 18.2% 5,143 13.9% 37.0% Other Businesses 575 3.1% 557 3.1% 3.1% 1,190 3.1% 1,089 2.9% 9.3% Food Businesses 10,561 56.3% 9,696 54.2% 8.9% 21,282 54.8% 19,340 52.2% 10.0% Pontofrio 839 4.5% 1,027 5.7% -18.3% 1,803 4.6% 2,413 6.5% -25.3% Casas Bahia 4,130 22.0% 3,837 21.4% 7.6% 8,576 22.1% 8,535 23.0% 0.5% Cnova 3,220 17.2% 3,344 18.7% -3.7% 7,151 18.4% 6,779 18.3% 5.5% Non-Food Businesses 8,188 43.7% 8,208 45.8% -0.2% 17,530 45.2% 17,727 47.8% -1.1% Consolidated 18,749 100.0% 17,904 100.0% 4.7% 38,812 100.0% 37,067 100.0% 4.7% (1) Includes Extra Supermercado and Extra Hiper. (2) Includes M inimercado Extra and M inuto Pão de Açúcar sales. (3) Includes Gas Station, Drugstores, Delivery sales and revenues from the leasing of commercial galleries. BREAKDOWN OF NET SALES BY BUSINESS (R$ million) 2Q16 % 2Q15 % Δ 1H16 % 1H15 % Δ Pão de Açúcar 1,634 9.8% 1,595 9.9% 2.5% 3,294 9.6% 3,157 9.5% 4.4% Extra 3,910 23.4% 4,137 25.7% -5.5% 8,102 23.5% 8,457 25.4% -4.2% Convenience Stores 280 1.7% 231 1.4% 21.4% 563 1.6% 432 1.3% 30.5% Assaí 3,347 20.1% 2,445 15.2% 36.9% 6,495 18.8% 4,756 14.3% 36.6% Other Businesses 565 3.4% 546 3.4% 3.6% 1,170 3.4% 1,068 3.2% 9.6% Food Businesses 9,735 58.4% 8,953 55.6% 8.7% 19,623 56.9% 17,869 53.6% 9.8% Pontofrio 738 4.4% 918 5.7% -19.6% 1,568 4.6% 2,150 6.5% -27.1% Casas Bahia 3,583 21.5% 3,388 21.0% 5.7% 7,442 21.6% 7,528 22.6% -1.1% Cnova 2,627 15.7% 2,853 17.7% -7.9% 5,824 16.9% 5,780 17.3% 0.8% Non-Food Businesses 6,948 41.6% 7,159 44.4% -2.9% 14,835 43.1% 15,457 46.4% -4.0% Consolidated 16,684 100.0% 16,112 100.0% 3.5% 34,458 100.0% 33,327 100.0% 3.4% (1) Includes Extra Supermercado and Extra Hiper. (2) Includes M inimercado Extra and M inuto Pão de Açúcar sales. (3) Includes Gas Station, Drugstores, Delivery sales and revenues from the leasing of commercial galleries. (1) Does not include Cdiscount. 40 SALES BREAKDOWN (% of Net Sales) Consolidated Food Businesses 2Q16 2Q15 1H16 1H15 2Q16 2Q15 1H16 1H15 Cash 43.4% 43.9% 43.8% 43.8% 51.3% 51.6% 51.9% 52.1% Credit Card 46.5% 46.3% 46.5% 46.6% 38.7% 38.8% 38.3% 38.4% Food Voucher 6.5% 5.9% 6.2% 5.6% 10.0% 9.6% 9.8% 9.5% Payment Book 3.6% 3.9% 3.5% 4.0% 0.0% 0.0% 0.0% 0.0% STORE OPENINGS/CLOSINGS BY BANNER 03/31/2016 Opened Closed Converted 06/30/2016 Pão de Açúcar 185 1 (2) - 184 Extra Hiper 137 - (2) - 135 Extra Supermercado 194 - - - 194 Minimercado Extra 239 - (9) - 230 Minuto Pão de Açucar 62 5 - - 67 Assaí 96 1 - - 97 Other Business 235 - (4) - 231 Gas Station 78 - (2) - 76 Drugstores - (2) - Food Businesses 7 - Pontofrio 233 1 (2) (7) 225 Casas Bahia 745 1 (3) 7 750 Consolidated 9 - Sales Area ('000 m
